Citation Nr: 1447736	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  11-24 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a gynecological disorder, to include residuals of hysterectomy.

2.  Entitlement to service connection for hyperlipidemia.

3.  Entitlement to service connection for migraines.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for an acquired psychiatric disorder, including depression.

6.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine.

7.  Entitlement to a rating in excess of 10 percent for shin splints, right.

8.  Entitlement to a rating in excess of 10 percent for shin splints, left.

9.  Entitlement to a rating in excess of 10 percent for retropatellar pain syndrome, right knee.

10.  Entitlement to a rating in excess of 10 percent for retropatellar pain syndrome, left knee.

11.  Entitlement to a compensable rating for ganglion cyst, right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1999 to August 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The service connection issue on appeal regarding residuals of a hysterectomy has been revised to more appropriately reflect the Veteran's claim that she developed a gynecological disorder in service to subsequently required a hysterectomy.  The Board also notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (hereinafter "the Court") held that initial service connection claims for a specific psychiatric disorder should be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Therefore, the issue on appeal as to this matter has been revised to include consideration of the other applicable diagnoses of record in this case.

The issues of entitlement to service connection for a gynecological disorder, migraines, hypertension, and an acquired psychiatric disorder and entitlement to increased ratings for lumbar spine and knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At her hearing on February 21, 2014, the Veteran requested withdrawal of her appeal for the issues of entitlement to service connection for hyperlipidemia and for entitlement to increased ratings for shin splints, right and left, and for ganglion cyst, right wrist.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for hyperlipidemia by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal for entitlement to a rating in excess of 10 percent for shin splints, right, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of the appeal for entitlement to a rating in excess of 10 percent for shin splints, left, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of the appeal for entitlement to a compensable rating for ganglion cyst, right wrist, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawn Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal for the issues of entitlement to service connection for hyperlipidemia and for entitlement to increased ratings for shin splints, right and left, and for ganglion cyst, right wrist.  There are no remaining allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.


ORDER

The appeal for entitlement to service connection for hyperlipidemia is dismissed.

The appeal for entitlement to a rating in excess of 10 percent for shin splints, right, is dismissed.

The appeal for entitlement to a rating in excess of 10 percent for shin splints, left, is dismissed. 

The appeal for entitlement to a compensable rating for ganglion cyst, right wrist, is dismissed.


REMAND

Additional development is required of the remaining issues prior to appellate review.  The Veteran contends, in essence, that during service she developed a gynecological disorder manifested by pain and heavy menses which subsequently required a hysterectomy.  Although a June 2010 VA examiner found her gynecological disorder including hysterectomy was not caused by or a result of service, a subsequent March 2014 VA medical statement was provided in support of the claim asserting that the Veteran underwent a hysterectomy to control the heavy and frequent menstrual bleeding that began when she was in service.  An August 2007 private medical report also noted she had developed hypertension as a result of oral contraceptives for treatment of her menometrorragia.  Other reports associate her complaints of headaches to hypertension.  A June 2010 VA examiner found the Veteran's migraine headache disorder was not caused by military service; however, the examiner failed to note an August 2000 service treatment report that provided a diagnosis of migraines.  In testimony at her hearing in February 2014 the Veteran asserted that she had depression as a result of her service-related physical problems.  Further clarification as to these matters is required.

The Veteran contends that her service-connected degenerative disc disease of the lumbar spine has increased in severity since her June 2010 VA examination.  At her February 2014 hearing she reported having radiating pain that was severe and constant.  She also testified that she had experienced knee locking and that she had arthritis in the knees.  While initially stating that she just believed that the level of disability was worse than the currently assigned rating, she later explained that her ability to ascend and descend stairs had decreased since she had initiated her claim.  No symptoms of radiating back pain or knee locking were addressed at that time.  The Board finds the Veteran's statements are at the very least ambiguous as to whether there has been worsening of her knee and back disabilities since her June 2010 VA examination.  Although a March 2014 VA medical statement was provided in support of these claims, the report did not provide information sufficient to adequately rate the disabilities.  VA treatment reports were last obtained and associated with the record in July 2010.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a) (2014).  Generally, reexaminations are required if the evidence indicates that there has been a material change in a disability, or if the current rating may be incorrect.  Id.  Here, the Board finds the Veteran should be afforded new VA examinations for etiology opinions concerning her gynecological disorder, migraines, hypertension, and acquired psychiatric disorder claims and to document the current severity of the service-connected lumbar spine and knee disabilities on appeal.  Prior to the examinations, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate any relevant unobtained treatment records with the claims file.  All records obtained should be associated with the claims file.

2.  Obtain a medical opinion from an appropriate VA gynecology disorders medical specialist as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has or had a chronic gynecological disorder manifest in service or which subsequently developed as a result of an injury or disease incurred or aggravated during active service.  The examiner should address the relevant evidence of record, to include the March 2014 VA medical statement asserting that the Veteran underwent a hysterectomy to control the heavy and frequent menstrual bleeding that began when she was in service.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.


3.  Upon completion of directive #2, obtain a medical opinion from an appropriate VA medical specialist as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's migraines and/or hypertension were manifest in service or subsequently developed as a result of an injury or disease incurred or aggravated during active service.  The examiner should address the relevant evidence of record.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4.  Afford the Veteran a VA mental disorders examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) she has an acquired psychiatric disorder that was incurred or aggravated as a result of service or a service-connected disability.  The examiner should address the relevant evidence of record.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

5.  Schedule the Veteran for a VA examination.  The examiner must review the appellate record and must note that review in the report.  All necessary tests and studies should be conducted.  

a) Determine the severity of the service-connected degenerative disc disease of the lumbar spine disability, provide ranges of motion in degrees, and state whether there is any additional loss of function due to pain, fatigability, incoordination, weakened motion, or excess motion.  If neurologic impairment is identified and attributed to the service-connected disability, the examiner should identify the nerve group(s) involved, the extremity or extremities involved, and the manifestations of neurologic impairment.

b) Determine the severity of the service-connected right and left retropatellar pain syndrome disabilities, provide ranges of motion in degrees, and state whether there is any additional loss of function due to pain, fatigability, incoordination, weakened motion, or excess motion.  The examiner should identify any evidence of arthritis, locking, lateral instability, or recurrent subluxation.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

6.  Thereafter, the AOJ should address the issues remaining on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


